DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-20 are pending. Claims 1-20 are presented for examination on the merits.
Sequence Compliance
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Some sequences in [0047], [0048], [0051, [0052], [0053], [0054], [0055] require their corresponding SEQ ID NO: identifier next to the sequence, in parenthesis.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The instant claims are drawn to a peptide having the sequence CH3(CH2)16CONH-B-CONH2, wherein B is RLWRLLWRLWRRLWRLLR (SEQ ID NO: 4) or RLWHLLWRLWRRLHRLLR (SEQ ID NO: 5).
With regards to claim 1, Chen teaches peptides and a complex comprising one of the peptides and a cargo molecule, wherein the peptide and the cargo molecule are coupled non-covalently. The peptides were found to facilitate delivery of siRNA molecules into cells and to function in siRNA mediated silencing of cellular targets (e.g., abstract). The peptides of Chen include (e.g., [0040]) the following: C6M1: RLWRLLWRLWRRLWRLLR (SEQ ID NO: 13 of Chen, corresponding to instant SEQ ID NO: 4) and C6M3: RLWHLLWRLWRRLHRLLR (SEQ ID NO: 15 of Chen, corresponding to instant SEQ ID NO: 5).
See, e.g., Table 4. The peptides may be N-terminal acetylated and C-terminally amidated (e.g., Examples 1-5). 
With regards to claim 2, in [0057], Chen discloses that stearic acid is one of the fatty acids occurring abundantly in the body and has high interaction ability with the cell membrane. According to Chen, it has been reported that the cell penetrating peptides with stearic acid modification at the N-terminal could increase the cellular uptake of siRNA-peptide complex, which may be due to the increased affinity to the cell membrane mediated by stearic acid. Also, stearic acid modified polyethyleneimine (PEI) could increase siRNA protection from degradation in Fetal Bovine Serum (FBS) as compared to the parent PEI.
	With regards to claim 3, non-covalent coupling is taught, e.g., in the abstract, page 1.
	With regards to claim 4, at [0083], Dynamic Light Scattering (DLS) method was applied to measure the size of the complex in Zeta Sizer Nano Series (Malvern). Figure 5 shows the sizes of the 
With regards to claim 5, wherein the cargo is a nucleic acid, see, e.g., [0083].
With regards to claim 6, wherein the cargo is short interfering RNA, see, e.g., RNA (siRNA).
With regards to claims 7-10, molar ratios are taught, e.g., in Figure 5, showing the sizes of the complexes of C6M1 peptide and siRNA at peptide/siRNA molar ratios from 1:1 to 60:1 (which includes the molar ratio range from about 1:1 to about 80:1, about 20:1, about 40:1 and about 60:1) over time.
With regards to claim 11, pharmaceutical compositions are taught, e.g., in claim 8 of Chen.
With regards to claim 12, Chen teaches the following transfection protocol:
The cells were seeded with a confluency of 35,000 cells/well in F12K medium with 10% FBS without antibacterial agents, 24 hrs before transfection ([0067]). On the next day, rinse the cells with PBS buffer (which reads upon a buffer) before transfection and add 200 uL of Opti-MEM. 100 uL of the complex solution (negative control siRNA-peptide and GAPDH siRNA-peptide) were added to each well ([0068]). The cells were incubated with the complex at 37°C in an incubator. After 4 hours, 300 uL F12-K  (which reads upon an electrolyte, as it comprises CaCl2, CuSO4, FeSO4, MgCl2, MgSO4, KCL, NaHCO3, NaCl, Na2HPO4, NaH2PO4, ZnSO4 as evidenced by https://www.thermofisher.com/us/en/home/technical-resources/media-formulation.65.html) with 20% FBS was added without removing the transfection mixture ([0068]). The transfection was carried out (see Examples, Figures and transfection protocols), thus reading upon a transfection device and a container to mix the agents (i.e., the container containing the cells and buffer).
With regards to claim 13, non-covalent coupling is taught, e.g., in the abstract of Chen.
With regards to claim 14, at [0083], Dynamic Light Scattering (DLS) method was applied to measure the size of the complex in Zeta Sizer Nano Series (Malvern). Figure 5 shows the sizes of the complexes of C6M1 peptide and siRNA at peptide/siRNA molar ratios from 1:1 to 60:1 (which includes the molar ratio range from about 1:1 to about 80:1, about 20:1, about 40:1 and about 60:1) over time. As shown, the size of the complex increases over time, by increasing peptide/siRNA molar ratio. As the size range of 100 to 250 nm (encompassed by the claimed range 20 nm to 999 nm) might be the appropriate range for in vitro and in vivo treatment, the molar ratio of 20:1 with an incubation time of less than 30 min might be optimum conditions for complex preparation.
With regards to claim 15, wherein the cargo is a nucleic acid, see, e.g., [0083].
With regards to claim 16, wherein the cargo is short interfering RNA, see, e.g., RNA (siRNA).
With regards to claims 17-19, molar ratios are taught, e.g., in Figure 5, showing the sizes of the complexes of C6M1 peptide and siRNA at peptide/siRNA molar ratios from 1:1 to 60:1 (which includes the molar ratio range from about 1:1 to about 80:1, about 20:1, about 40:1 and about 60:1) over time.
With regards to claim 20, administration/delivery to a subject is taught, e.g., Example 5, [0086]-[0089].
It would have been obvious to functionalize the peptides C6M1: RLWRLLWRLWRRLWRLLR and C6M3: RLWHLLWRLWRRLHRLLR, with N-stearoyl instead of N-acetyl (in addition to C-amidation as disclosed in the examples). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because Chen discloses that stearic acid is one of the fatty acids occurring abundantly in the body and has high interaction ability with the cell membrane. According to Chen, it has been reported that the cell penetrating peptides with stearic acid modification at the N-terminal could increase the cellular uptake of siRNA-peptide complex, which may be due to the increased affinity to the cell membrane mediated by stearic acid. Meanwhile, it is believed that stearic acid modified polyethyleneimine (PEI) could increase siRNA protection from degradation in Fetal Bovine Serum (FBS) as compared to the parent PEI. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that Chen teaches the peptides (e.g.,  C6M1) may be functionalized with N-acetyl and C-amide in the working Examples, which are drawn to delivery of siRNA with the peptide. It would have been also obvious to make kits for transfection with all the parts as instantly claimed since those components were known to be required for transfection as taught by Chen in Examples and transfection protocols.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,259,483, cited in the IDS dated 1/24/2020 in view of Khalil et al. (Gene Therapy, 2004, cited in the IDS dated 1/24/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘483 comprise overlapping subject matter.
The instant claims are drawn to a peptide comprising a hydrophobic part, and a hydrophilic part, wherein the hydrophilic part comprises a positively charged amino acid residue, wherein the peptide is CH3(CH2)16CONH-B-CONH2 and wherein B is RLWRLLWRLWRRLWRLLR (SEQ ID NO: 4) and RLWHLLWRLWRRLHRLLR (SEQ ID NO: 5).
The claims of US ‘483 are drawn to: a complex comprising a peptide having the amino acid sequence according to any one of SEQ ID NOs: 12-21, 38 to 33, and 44-46 and a cargo molecule. 
SEQ ID NO: 15, 30, 31, 45 of US ‘483 is drawn to RLWHLLWRLWRRLHRLLR, which is equivalent to instant SEQ ID NO: 5. SEQ ID NO: 13, 28, 29 and 44 of US ‘483 are drawn to RLWRLLWRLWRRLWRLLR, which corresponds to instant SEQ ID NO: 4. Dependent claims include “wherein the cargo molecule is a nucleic acid”; “wherein the nucleic acid is short interfering RNA (siRNA)”; “wherein the siRNA is complexed with the peptide at a molar ratio within the range of 1:1 to 60:1”; “wherein the siRNA is complexed with the peptide at a molar ratio within the range of 5:1 to 60:1”; “wherein the siRNA is complexed with the peptide at a molar ratio of 20:1”; “wherein the siRNA is complexed with the peptide at a molar ratio of 40:1”; “a pharmaceutical composition comprising a complex according to claim 3 for delivering a therapeutically effective amount of siRNA”. Another claim is drawn to “A method of reducing the levels of a gene product within a cell or tissue of an animal comprising administering the pharmaceutical composition of claim 8”, and dependent claims include “wherein the cell is a tumor cell or the tissue is tumor tissue”; “wherein the siRNA targets a gene product that regulates apoptosis”; “wherein the gene that regulates apoptosis is bcl-2”. Another independent claim is drawn to “[a] peptide having the amino acid sequence according to any one of SEQ ID NOs: 12 to 21, 28 to 33, and 44 to 46”. Dependent claims include: “wherein the siRNA is complexed with the peptide at a molar ratio within the range of 1:1 to 60:1”; “wherein the siRNA is complexed with the peptide at a molar ratio within the range of 1:1 to 60:1”.  Another claim is drawn to “[a] method of delivering siRNA into a cell, comprising administering the complex of claim 3 to the cell”; “wherein the cell is a CHO cell”; “wherein the siRNA reduces the levels of an endogenous protein of the cell”; “wherein the siRNA is complexed with the peptide at a molar ratio within the range of 1:1 to 60:1”.
US ‘483 does not expressly claim CH3(CH2)16CO (C18 stearyl) in the N-terminus of the peptide and amidation in the C-terminus of any of the claimed peptide of SEQ ID NO: 13 (corresponding in sequence to instant SEQ ID NO: 4) or the claimed peptides of SEQ ID NO:s  15, 30, 31, 45 (corresponding in sequence to instant SEQ ID NO: 5).
Khalil investigated internalization mechanisms associated with octaarginine and stearyl-octaarginine using confocal laser microscopy and flow cytometric analysis. Octaarginine is able to translocate through cell membranes in a manner that does not exactly involve the classic encdocytic pathways of internalization. However, when a stearyl moiety is attached to the N-terminus of octaarginine, the internalization shifts mainly to an endocytosis-dependent pathway. The transfection efficiency of stearyl-octaarginine was significantly higher than that of octaarginine. To understand the mechanism of the improved gene transfer by the N-terminal stearylation of octaarginine, the gene transfer processes mediated by octaarginine and stearyl-octaarginine were compared. Both octaarginine and stearyl-octaarginine are able to carry plasmid DNA into cells. The amount of plasmid DNA internalized as well as that delivered to the nucleus was higher in the case of stearyl-octaarginine. Even though the internalization mechanisms of octaarginine and stearyl-octaarginine were different, their complexes with plasmid DNA were internalized via the same pathway, presumably, the clatrhin-mediated pathway of endocytosis. The results of the atomic force microscopy revealed that stearyl-cotaarginine, but not octaarginine, can completely condense the DNA into stable complexes taha can be highly adsorbed to the cellsurface and subsequently highly internalized. Therefore, using stearylated-octaarginine provided higher internalization of plasmid DNA into cells, due to enhanced cellular association, as well as higher nuclear delivery. The results presented in Khalil’s study provide a better understanding of the mechanisms of improved transfection using stearylated-octaarginine. The concept of using stearylated peptides may aid in the development of more efficient nonviral gene vectors.
N-terminal stearoylization of R8 has been shown to improve the efficiency transfection by 2 orders of magnitude.  

    PNG
    media_image1.png
    172
    388
    media_image1.png
    Greyscale
 
It would have been obvious to transform the peptides of US ‘483 with N-stearoyl and C-terminal amidation. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because there is improved gene transfer (improved nucleic acid transport by 2 orders of magnitude) by the N-terminal stearylation of octaarginine and because Khalil’s study uses also the C-terminal amidation in order to compare transfection efficiency. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that the peptides of US ‘483 were known to form complexes with nucleic acid for its transport and because the peptides of US ‘483 have a net positive charge due to multiple arginines and thus is similar to the octaarginine of Khalil. The size of the particles, although not expressly claimed, would necessarily read upon the peptides of US ‘483 in view of Khalil, since they read upon the claimed structure as explained above, and therefore would necessarily have the same particle size unless evidence to the contrary is presented.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,259,483, cited in the IDS dated 1/24/2020 in view of Khalil et al. (“Khalil”, Gene Therapy, 2004, cited in the IDS dated 1/24/2020) in view of Potter et al. (“Potter”, Curr Protoc Mol Biol. 2003 May ; CHAPTER: Unit–9.3, cited in the IDS dated 1/24/2020).
Claims 12-20 are drawn to a kit used to deliver drugs to a patient, wherein the kit comprises:
a pharmaceutical composition comprising a complex comprising:
a cargo molecule; and
a peptide comprising a hydrophobic part, and a hydrophilic part, wherein the hydrophilic part comprises a positively charged amino acid residue, wherein the peptide is CH3(CH2)16CONH-B-CONH2 and wherein B is RLWRLLWRLWRRLWRLLR (SEQ ID NO: 4) and RLWHLLWRLWRRLHRLLR (SEQ ID NO: 5);
one or more electrolytes; 
one or more buffers;
a delivery device; and
a container adapted to mix one or more other agents together.
US ‘483 and Khalil are relied upon as above.
Neither reference expressly teaches the kits with the specific components as instantly claimed.
According to Potter, electroporation–the use of high-voltage electric shocks to introduce DNA into cells–can be used with most cell types, yields a high frequency of both stable transformation and transient gene expression and, because it requires fewer steps, can be easier than alternate techniques. Potter describes electroporation of mammalian cells, including ES cells for the preparation of knockout, knockin, and transgenic mice, describes protocols for using electroporation in vivo to perform gene therapy for cancer therapy and DNA vaccination, and outlines modifications for preparation and transfection of plant protoplasts (e.g., abstract). 
The materials for transfection include, according to Potter:
Mammalian cells to be transfected; Complete medium (without and with appropriate selective agents) which comprises electrolytes and reads upon an electrolyte; Electroporation buffer (which reads upon a buffer, e.g., (a) PBS without Ca++ or Mg++; (b) HEPES-buffered saline; (c) Tissue culture medium without FCS; (d) Phosphate-buffered sucrose: 272 mM sucrose/7 mM K2HPO4 (adjusted to pH 7.4 with phosphoric acid)/1 mM MgCl2); Ice-cold Linear or supercoiled, purified DNA preparation; Beckman JS-4.2 rotor or equivalent Electroporation cuvettes (Bio-Rad #165-2088) (which read upon containers adapted to mix one or more agents together); and power source. Additional reagents and equipment for stable transformation in selective medium and for harvesting transfected cells. Most of Potter’s in vitro electroporation experiments have used the Bio-Rad Gene Pulser, a capacitor discharge device, but are directly applicable to other capacitor discharge devices, and with some adjustment to square wave generators. Capacitor discharge devices are also available from GIBCO/BRL, BTX, Hoeffer Scientific, and International Biotechnologies. These read upon delivery devices.
It would have been obvious to use the peptide/siRNA complexes of US ‘483 in view of Khalil with the method of Potter.  One of ordinary skill in the art, before the effective filing date of the invention, would have been motivated to do so in order to transfect cells by electroporation using the peptide/siRNA complexes to deliver the siRNA, as taught by Potter. One of ordinary skill in the art, before the effective filing date of the invention, would have had a reasonable expectation of success given that US’483, Khalil and Potter are drawn to transfection of nucleic acids to cells. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 03/2021